DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2010/0173767 A1, hereinafter Koch, cited by applicant) in view of Kimura et al. (EP 0053882 A1, hereinafter Kimura).
Re Claim 1. Koch teaches a reuse treatment system for core sand comprising: 
a crushing apparatus (para. 57-75) configured to crush a core used for casting into granules, the core including water glass as a binder; 
a heating apparatus (para. 57-75) configured to heat the granules at a temperature of 300°C to 550°C and to cool the granules to 100°C or lower after heating; 
a detaching apparatus (para. 57-75); and 
a separating and collecting apparatus (para. 57-75) configured to separate and collect the core sand from a mixture of the water glass and the core sand, the water glass being detached from and the core sand.  

	Koch fails to teach the specifics of the detaching apparatus.

	The invention of Kimura encompasses apparatus for regenerating foundry moulding sand. Kimura teaches that the detaching apparatus comprising an inlet (Fig. 3-6, item 31) and a rotor (item 20) to cause friction between sand particles to assure efficient regeneration (abstract).
	In view of Kimura, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Koch in view of Kimura to employ the detaching apparatus with and the inlet and the rotor; since Kimura teaches the advantage of using it, which is to cause friction between sand particles to assure efficient regeneration (abstract).

Since the system of Koch in view of Kimura and the claimed system are structurally indistinguishable, the system of Koch in view of Kimura is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claims 2 and 3. The water glass is not a part of the claimed system, but a material being worked upon by the claimed system. Therefore, the type of water glass or the amount of water glass does not affect the patentability of the claimed system.
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference, Kimura addresses the new limitation.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

3/10/2022